UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7611


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ZACHARY LIVERMAN, a/k/a Zack,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:95-cr-00151-FBS-8)


Submitted:   April 19, 2012                   Decided:   April 25, 2012


Before WILKINSON and    GREGORY,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Zachary Liverman,    Appellant Pro Se.      Benjamin L. Hatch,
Assistant United     States  Attorney, Norfolk,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Zachary      Liverman      appeals      the       district       court’s     order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion.                                   The district

court      may    reduce       a    sentence      under       §    3582(c)(2)          “if   such    a

reduction is consistent with applicable policy statements issued

by   the    Sentencing          Commission.”            18    U.S.C.       §    3582(c)(2).          A

reduction         “is    not       consistent     with       [the       Commission’s]        policy

statement         and    therefore         is    not    authorized             under    18   U.S.C.

§ 3582(c)(2)”           if    the    amendment        “does       not    have    the     effect     of

lowering         the    defendant’s        applicable         guideline          range.”         USSG

§ 1B1.10(a)(2)(B)              (2011).            The        district          court     correctly

determined         that       it     lacked      authority          to     reduce       Liverman’s

sentence         under       Amendment     750    and     §       3582(c)(2),          because    the

amendment did not have the effect of lowering his Guidelines

range.      Under the new Guidelines, a level thirty-six applies to

cocaine base quantities of between 2.8 kilograms and less than

8.4 kilograms.           See USSG § 2D1.1(c)(3) (2011).

                 We have reviewed the record and find no reversible

error.       Accordingly,             we   affirm       the       district       court’s     order.

United     States        v.    Liverman,        No.    2:95-cr-00151-FBS-8               (E.D.    Va.

filed Nov. 10, & entered Nov. 14, 2011).                                We dispense with oral

argument because the facts and legal contentions are adequately




                                                  2
presented in the materials before the court and argument would

not aid the decisional process.



                                                      AFFIRMED




                                  3